Case: 15-11290      Document: 00513877501         Page: 1    Date Filed: 02/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-11290
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 15, 2017
CARON SUE PHILLIPS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

HOME PATH FINANCIAL, L.P.; JP MORGAN CHASE BANK,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:15-CV-793


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Caron Sue Phillips filed a pro se complaint in Texas state court against
Home Path Financial, L.P. (Home Path) and JPMorgan Chase Bank (Chase),
alleging that the property located at 12051 Vista Ranch Way, Fort Worth,
Texas, was improperly sold following foreclosure. Specifically, she contended
that Chase, the original mortgagee of the property, failed to prove that it had
standing to foreclose and failed to comply with the requirements of the Federal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11290      Document: 00513877501       Page: 2    Date Filed: 02/15/2017


                                    No. 15-11290

Debt Collections Procedures Act or the state Uniform Commercial Code. As a
result, the foreclosure was invalid and Home Path, the post-foreclosure buyer,
could not take possession. After removing the case to federal court, Chase
moved for dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6),
asserting that Phillips’s claims were barred by res judicata and alternatively
that the claims were without merit. The district court granted the motion to
dismiss, finding that Phillips’s prior lawsuit precluded the instant claims
against Chase and that the meritlessness of her allegations warranted
dismissal of her claims against Home Path. Phillips now appeals this ruling.
      We review a Rule 12(b)(6) dismissal de novo, “accepting all well-pleaded
facts as true and viewing those facts in the light most favorable to the
plaintiff[].” Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th
Cir. 2011) (internal quotation marks and citation omitted). “To survive a
motion to dismiss, a complaint must contain sufficient factual matter, accepted
as true, to state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted).
“Generally, a court ruling on a 12(b)(6) motion may rely on the complaint, its
proper attachments, documents incorporated into the complaint by reference,
and matters of which a court may take judicial notice.” Wolcott, 635 F.3d at
763 (internal quotation marks and citation omitted).
      Under the doctrine of res judicata or claim preclusion, “a final judgment
on the merits of an action precludes the parties or their privies from
relitigating issues that were or could have been raised in that action.” Oreck
Direct, LLC v. Dyson, Inc., 560 F.3d 398, 401 (5th Cir. 2009) (internal quotation
marks and citation omitted). A claim is barred by the doctrine of res judicata
if the following four requirements are met: “(1) the parties must be identical in
the two actions; (2) the prior judgment must have been rendered by a court of



                                          2
    Case: 15-11290     Document: 00513877501     Page: 3   Date Filed: 02/15/2017


                                  No. 15-11290

competent jurisdiction; (3) there must be a final judgment on the merits; and
(4) the same claim or cause of action must be involved in both cases.” Oreck
Direct, 560 F.3d at 401 (internal quotation marks and citation omitted).
      Despite being on notice that the district court had dismissed the claims
against Chase on res judicata grounds, Phillips has failed to cite to the res
judicata standard and has failed to make any argument that could be
construed as a challenge to the district court’s ruling on this ground. In
addition, she makes no argument on appeal that Home Path engaged in
improper actions; instead, Phillips merely asserts that Home Path is barred
from taking possession of the property in light of Chase’s wrongful acts.
Although this court applies “less stringent standards to parties proceeding pro
se than to parties represented by counsel” and liberally construes the briefs of
pro se litigants, pro se parties must still brief the issues and reasonably comply
with the requirements of Federal Rule of Appellate Procedure 28. Grant v.
Cuellar, 59 F.3d 523, 524 (5th Cir. 1995); see also Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993) (stating that pro se appellants must brief
arguments in order to preserve them). Phillips’s failure to make any argument
relating to the district court’s res judicata ruling and her failure to allege any
wrongful actions on the part of Home Path results in the abandonment of those
issues. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
      The judgment of the district court is thus AFFIRMED.




                                        3